DETAILED ACTION

Allowable Subject Matter
Claims 14, 16-18, 21, 22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all the outstanding issues set forth in the office action mailed 13 December 2021. Following is a restatement discussing allowability.
The prior art of record does not disclose or suggest a hydrogen sulfide scavenging composition consisting of the claimed elements, specifically a combination of glyoxal and one or a mixture of the recited aliphatic tertiary amines or oxide treated derivatives thereof and its use in a process for scavenging hydrogen sulfide in a hydrocarbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772